COURT OF APPEALS

                                    EIGHTH DISTRICT OF TEXAS

                                          EL PASO, TEXAS




                                                 §
 IN RE:                                                            No. 08-16-00300-CV
                                                 §
 DISH NETWORK, LLC, AND                                      AN ORIGINAL PROCEEDING
 ECHOSPHERE, LLC,                                §
                                                                     IN MANDAMUS
 RELATORS.                                       §

                                                 §

                                          O R D E R
       The Real Party in Interest, Yvette Delgado, filed a motion to modify the judgment to extend

the deadline for the trial court to rule on the motion to compel arbitration in accordance with the

opinion and judgment issued in this case. As the parties are aware, Relators recently filed a new

mandamus in cause number 08-17-00161-CV. The Court will not act on the motion to modify the

judgment or issue the writ of mandamus in this case pending resolution of cause number 08-17-

00161-CV or further order of the Court.

       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2017.

                                             YVONNE T. RODRIGUEZ, Justice
Before McClure, C.J., Rodriguez, and Palafox, JJ.